      2:18-cv-02365-DCN           Date Filed 12/19/18       Entry Number 29         Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


REDEEMER FELLOWSHIP OF                 )
EDISTO ISLAND,                         )
                                       )
                      Plaintiff,       )
v.                                     )                        Case No. 2:18-cv-02365-DCN
                                       )
TOWN OF EDISTO BEACH,                  )
SOUTH CAROLINA                         )
                                       )
                     Defendant.        )
_______________________________________)

                        PLAINTIFF’S RESPONSE TO
       DEFENDANT’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
            PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

        After vigorously defending its Civic Center worship ban in multiple briefs, and at the

preliminary injunction hearing just two weeks earlier, the Defendant Town of Edisto Beach now

attempts to moot the Church’s preliminary injunction motion by an eleventh-hour policy change.

But this type of litigation tactic is the very reason the doctrine of voluntary cessation exists: to stop

a “manipulative litigant” from evading an adverse judicial decision by temporarily changing its

unconstitutional conduct. Porter v. Clarke, 852 F.3d 358, 364 (4th Cir. 2017).

        “It is well settled that a defendant's voluntary cessation of a challenged practice does not

deprive a federal court of its power to determine the legality of the practice.” Friends of the Earth,

Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 189 (2000) (internal quotation

marks omitted). No party should be able to “evade judicial review, or to defeat a judgment, by

temporarily altering” its unlawful conduct. Porter, 852 F.3d at 364 (internal quotation marks

omitted); see also U.S. v. W.T. Grant Co., 345 U.S. 629, 632 n.5 (1953) (“It is the duty of the




                                                   1
      2:18-cv-02365-DCN         Date Filed 12/19/18       Entry Number 29        Page 2 of 6




courts to beware of efforts to defeat injunctive relief by protestations of repentance and

reform….”).

       To that end, a defendant claiming that its voluntary cessation moots a case bears the burden

of showing that it is “absolutely clear that the allegedly wrongful behavior could not reasonably

be expected to recur.” Friends of the Earth, 528 U.S. at 189. The Supreme Court has described

that burden as “heavy,” Cnty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1979); “stringent,”

Friends of the Earth, 528 U.S. at 189; and “formidable,” Already, LLC v. Nike, Inc., 133 S. Ct.

721, 727 (2013).

       This heavy burden of proof extends to last-minute government policy changes. Last year,

the United States Supreme Court declined to find moot a challenge to a government policy

excluding religious groups from equal participation in a government program. Trinity Lutheran

Church v. Comer, 137 S. Ct. 2012, 2019 (2017). Just days before oral argument, the government

reversed course and changed its policy to allow religious organizations to participate in the

program. See id. at 2019 n.1. But the government’s voluntary cessation did not moot any aspect of

the case. See id. The Supreme Court emphatically stated that the government “has not carried the

heavy burden of making absolutely clear that it could not revert to its policy of excluding religious

organizations.” See id. (internal quotation marks omitted) (emphasis added).

       As discussed below, the Town has not, and cannot, meet its similarly heavy burden in this

case. Nor can the Town prevail under even the more lenient “exception” that the Fourth Circuit

has applied to legislative statute repeals because—on the facts of this case—reenactment of the

worship ban appears not only possible but probable. See, e.g., Brooks v. Vassar, 462 F.3d 341, 348

(4th Cir. 2006) (noting that a case challenging a repealed law may not be moot unless reenactment

appears probable).



                                                 2
        2:18-cv-02365-DCN        Date Filed 12/19/18      Entry Number 29        Page 3 of 6




   I.       The Town has not made it “absolutely clear” that it could not revert to its
            unconstitutional worship ban and reenactment appears probable.

         The Town of Edisto Beach has not made it “absolutely clear” that its last-minute policy

change is sincere and permanent. In fact, the timing of its policy change and its continued attempts

to justify its worship ban indicate that reenactment is not only possible, but probable.

            A. The Town vigorously defended its unconstitutional worship ban up until it
               became convinced the Court would rule against the Town.

         First, the timing of the Town’s policy change casts doubt on its permanence. The Town

has defended the constitutionality of its worship ban on Establishment Clause grounds at every

turn. It vigorously defended its worship ban in its briefs opposing the Church’s motion for

preliminary injunction. See Def.’s Resp. in Opp’n to Pl.’s Mot. for Prelim. Inj., Dkt. No. 17; Def’s

Mot. for Leave to File Surreply in Opp’n to Pl’s Reply in Supp. of Mot. for Prelim. Inj., Dkt No.

20; Aff. of Jane S. Darby in response to U.S. Statement of Interest, Dkt. No. 26. Similarly, just

two weeks earlier, the Town vigorously defended its worship ban at the November 29, 2018,

preliminary injunction hearing before this Court.

         It was only after defense counsel became convinced that the Court was likely to enjoin the

worship ban that the Town changed its policy. The Town has dug in its heels at every turn, and

changed its position only when it feared that it was likely to receive an adverse judicial decision.

This overt attempt to moot the Church’s preliminary injunction motion and avoid an adverse ruling

is the very type of litigation tactic the voluntary cessation doctrine was designed to prevent.

Litigation tactics deserve little deference from the Court. And a last-minute policy change made

as a litigation tactic makes reenactment of the worship ban appear not only possible, but probable.




                                                 3
      2:18-cv-02365-DCN          Date Filed 12/19/18      Entry Number 29         Page 4 of 6




           B. The Town continues to defend its worship ban and gives no indication that it
              now understands its Establishment Clause concerns to be baseless.

       Moreover, the Town’s Resolution revoking the Civic Center worship ban casts doubt on

its permanence. First, the Town continues to defend its worship ban even in the Resolution

revoking the ban. The Town reiterated its Establishment Clause concerns—“subsidizing the

endorsement and establishment of a church”—that led it pass the worship ban in the first place.

Resolution ¶ 8, attached as Ex. A to Def.’s Supp. Mem. in Opp’n to Pl.’s Mot. for Prelim. Inj. And

then the Town argued:

       WHEREAS, the Town consulted with its attorney who conducted legal research
       and found case law which held that a government’s exclusion of religious worship
       services as a use for limited public forums was a valid and constitutional exclusion
       which did not infringe upon any First Amendment rights of religious groups and
       organizations.

See id. ¶ 9. This is not the statement of a government entity that has recognized its wrongdoing. In

other words, the Town continues to insist that its worship ban is justified by law. Courts have been

rightly suspicious of voluntary cessation that evidences a desire to return to its old ways. See

Porter, 852 F.3d at 365 (“[C]ourts have been particularly unwilling to find that a defendant has

met its heavy burden to establish that its allegedly wrongful conduct will not recur when…the

defendant's reluctant decision to change a policy reflects a desire to return to the old ways.”)

(internal quotation marks omitted).

       Second, and in stark contrast to its attempts to justify the worship ban, the Town offered

no justification or policy basis for suddenly repealing the ban. Instead, the Resolution simply stated

that the Town Council met and rescinded it:

       NOW THEREFORE on December 13, 2018, the Town Council met again to
       consider the language of the Civic Center’s Facility Use Guidelines and HEREBY
       AGREES to rescind the exclusion of religious worship services within the Civic
       Center such that the original Facility Use Guidelines (attached hereto) are now
       applicable for the use of the Civic Center moving forward.

                                                  4
      2:18-cv-02365-DCN         Date Filed 12/19/18      Entry Number 29        Page 5 of 6




Resolution ¶ 12. The Resolution does not state that the Town grappled with and resolved its

Establishment Clause concerns. The Resolution does not indicate that the Town was persuaded

that its worship ban was legally wrong. The Resolution does not concede that allowing churches

equal access to government facilities on the same basis as other members of the community is

constitutionally required. In sum, there is no reason to conclude that the Town has actually changed

its policy position on equal access to the Civic Center. This repeal is a litigation tactic. And the

lack of a clear policy change reinforces the Church’s concern that reenactment of the worship ban

at some later point appears not merely possible, but probable.

       Finally, the ease with which the worship ban was initially enacted, and the ease with which

it was rescinded, make it impossible for the Town to make “absolutely clear” that its former policy

of excluding churches will not be revived.

                                         CONCLUSION

       In conclusion, the Town’s litigation tactics to avoid an adverse judicial decision should not

be rewarded. The Church respectfully urges the Court to issue a ruling on its Motion for

Preliminary Injunction.




                                                 5
    2:18-cv-02365-DCN      Date Filed 12/19/18     Entry Number 29     Page 6 of 6




Dated: December 19, 2018                     Respectfully submitted,

                                             s/ Matthew Gerrald
                                             Matthew Gerrald
                                             District Court ID # 10055
                                             BARNES, ALFORD, STORK & JOHNSON, LLP
                                             1613 Main Street
                                             Columbia, SC 29201
                                             Telephone: (803) 799-1111
                                             Fax: (803) 254-1335
                                             Email: matt@basjlaw.com

                                             Christiana M. Holcomb*
                                             DC Bar # 176922
                                             ALLIANCE DEFENDING FREEDOM
                                             440 First Street NW, Suite 600
                                             Washington, D.C. 20001
                                             Telephone: (202) 393-8690
                                             Fax: (202) 347-3622
                                             Email: cholcomb@ADFlegal.org

                                             Erik W. Stanley*
                                             AZ Bar # 030961
                                             Kyle McCutcheon*
                                             AZ Bar # 032310
                                             David Cortman*
                                             AZ Bar #029490
                                             ALLIANCE DEFENDING FREEDOM
                                             15100 N. 90th Street
                                             Scottsdale, AZ 85260
                                             Telephone: (480) 444-0020
                                             Fax: (480) 444-0028
                                             Email: estanley@ADFlegal.org
                                             Email: kmccutcheon@ADFlegal.org
                                             Email: dcortman@ADFlegal.org


                                             Counsel for Plaintiff

                                             *Admitted Pro Hac Vice




                                         6
